Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 2-10 recite numerous features which are not supported in the figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103775059B (herein referred to as Reference 1) in view of CN103198748A (herein referred to as reference 2).

Regarding claim 1, Reference 1 teaches a device for performing temperature correction on an induction logging tool (the device of Figs. 3 and 4 for performing temperature correction on an induction logging test instrument 432), characterized by comprising: 
a box body (1), configured to accommodate the induction logging tool (an oven body 310 comprising housing 430 is configured to accommodate an induction logging tool; see Figs. 3A-C and Figs. 4A-b; see summary of invention on page 2 of translation); 
an air channel (2), disposed on an inner wall of the box body (1), and configured to make heated air fill the box body (1), wherein a plurality of vents (3) are disposed on a wall of the air channel, and configured to make the heated air enter the box body (1) (air inlet passage 411 is formed inside housing 430 of oven body 310 and allows hot air to fill the body and holes are provided in adjustment plates of the air channels to allow heated air to enter the housing 430 containing the instrument 432; see Fig. 4A-B; see pages 7-8 of translation); 
a circulating fan (4), wherein an air outlet (5) of the circulating fan is connected to the air channel (2) for making the heated air enter the air channel (2) (circulating fan 308 provides power for circulation and is connected to the oven body 310 via the oven inlet duct 312, wherein the portion of the fan 308 facing the oven inlet duct 312 would be equivalent to an air outlet of the circulating fan; see Figs. 3A-C; see page 6 of translation); 
(a heat exchanger is electric and provides heat to the circulation fan; see Figs. 3A-C; see pages 6-7 of translation); 
a temperature controller (8), configured to control power of the electric heater (6), to adjust a temperature inside the box body (1) by using the heated air (a temperature controller controls an electric heater51  to control the temperature inside the oven body 310 cavity; see Fig. 5; see page 8 of translation); 
a data collection system (10), configured to collect, store, process, and display a signal in real time; and 
a control unit (11), configured to control operation of the entire device (a temperature control system controls the device; see page 8 of translation).
Reference 1 fails to teach deep stratum environmental simulation, a box body configured to accommodate a deep stratum environmental simulation system; the deep stratum environmental simulation system (9), comprising a wellbore hole simulator and a stratum core simulation module for simulating lithological and fluid situations in different stratum environments; a data collection system (10), configured to collect, store, process, and display a signal in real time.
Reference 2 teaches deep stratum environmental simulation, a box body configured to accommodate a deep stratum environmental simulation system; the deep stratum environmental simulation system (9), comprising a wellbore hole simulator and a stratum core simulation module for simulating lithological and fluid situations in different stratum environments (the multi-functional resistivity logging experiment device includes a water tank body and a simulated formation module for simulation the formation environment of resistivity logging; see the last paragraph of page 1 of the translation); a data collection system (10), configured to collect, store, process, and display a signal in real time (the data is entered into a computer 101 wherein a convention computer would reasonably be configured to collect, store, process, and display a signal in real time; see fourth paragraph of page 4 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of deep stratum environmental simulation, a box body configured to accommodate a deep stratum environmental simulation system; the deep stratum environmental simulation system (9), comprising a wellbore hole simulator and a stratum core simulation module for simulating lithological and fluid situations in different stratum environments as taught in Reference 2 into Reference 1 in order to gain the advantage of simulating different resistivity formations which can be reused for teaching experiments.

Regarding claim 2, Reference 1 further teaches characterized in that the box body (1) comprises a box body thermal insulation layer, and the box body thermal insulation layer comprises an aluminum silicate fiber layer, an aluminum silicate board layer, and a ceramic layer in sequence from outside to inside (the oven body comprises the claimed insulating materials; see the last paragraph on page 7 of the translation).

Regarding claim 3, Reference 1 further teaches characterized in that the device further comprises a fiber frame, wherein the box body (1) is fastened on the fiber frame by using a nylon bolt (the wooden frame is fastened to the outer casing using nylon bolts; see page 8; see Fig. 4B).

Regarding claim 4, Reference 1 further teaches characterized in that the box body (1) further comprises: a box door, movably covered on an outlet of the box body (1), and a cover board is in a hand-lift-to-open mode (the over includes a front door 402 a rear door 311, front and rear end covers 401, 407, and upper and side covers 417 and 418 wherein it would be an obvious design choice to incorporate the covers in a hand-lift-to-open mode in order to prevent excessive temperatures).

Regarding claim 5, Reference 1 further teaches characterized in that the device further comprises: an automatic valve, communicated with interior and exterior of the box body (1), for being opened under control of the temperature controller, so that cold air outside the box body (1) enters the box body (1) or hot air inside the box body (1) is discharged outside the box body (1); and a manual valve, configured to manually control an open degree of the automatic valve, to control an air inlet volume of cold air or an air outlet volume of hot air (a solenoid valve and a manual valve are used to replenish the cavity with cold air and exhaust hot air which is controlled by a temperature controller; see paragraph 3 of page 8 and paragraph 5 of page 9 in the translation).

Regarding claim 6, Reference 1 further teaches characterized in that the box body (1) comprises a front box body and a rear box body, wherein a movable adjustment board and a fixed adjustment board are disposed between the front box body and the rear box body, the movable adjustment board and the fixed adjustment board form an air outlet hole and an air inlet hole, and sizes of the air outlet hole and the air inlet hole can be adjusted by segments (The upper/lower movable adjustable plate 419/424 and the upper/lower fixed adjustment plate 421/426 are equivalent to the fixed and movable adjustment board and are configured between what could be reasonably be interpreted as a front box body and a rear box body. See Fig. 4B).

Regarding claim 7, Reference 1 further teaches characterized in that the device further comprises: a U-shaped support, mounted on a bottom surface inside the box body (1), for supporting or fixing a to-be-tested induction logging tool; and a guide roller, mounted in a groove of the U-shaped (U-shaped brackets 414 are mounted on an inside part of the housing in a bottom surface of the housing for supporting an induction logging tool and includes rollers 422 mounted in grooves at the ends of the U-shaped bracket; see Fig. 4B; see paragraph 2 of page 8 of translation).

Regarding claim 8, Reference 1 further teaches characterized in that the device further comprises a test hole, disposed on a side wall of the box body (1), for a test pipeline to pass through (front door 402 is removed to allow the induction logging tool to enter the oven body; see para. 4 of translation).

Regarding claim 9, Reference 1 further teaches characterized in that the device further comprises a silicon oil pipeline outlet, disposed on the side wall of the box body (1), for a silicon oil pipeline to pass through during an oil-containing test of the induction logging tool (the probe short section 13 is filled with silicone oil and the back door is left with a silicone oil pipeline outlet; see first paragraph of page 6 and fifth paragraph of page 7 of translation).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103775059B (herein referred to as Reference 1) in view of CN103198748A (herein referred to as reference 2) and in further view of Chu US 2019/0360278 (Chu).

Regarding claim 10, Reference 1 further teaches characterized in that the device further comprises a security device, and the security device comprises: a grounding apparatus, configured to ground the device (as best understood by the examiner it would be obvious to one of ordinary skill in the art that the oven of Reference 1 would be grounded in accordance with conventional electrical practices); an over-temperature protection digital indicator, configured to display a temperature inside the device (the hot air measurement and control system consists of an over temperature alarm circuit wherein the indicator being digital and displaying the temperature would be a matter of design choice for measuring and controlling the temperature without providing any new or unexpected results; see the end of page 8 of translation) ; and an alarm unit, configured to issue an alarm when the device has a fault, and analyze a fault cause after the device has the fault (the control circuit includes an over temperature alarm execution circuit which would be obvious to one of ordinary skill in the art as configured to provide an alarm during an over temperature fault to ensure safe operation; see the end of page 8 of translation).
Reference 1 fails to explicitly teach a heating short-circuit protection unit, configured to perform short-circuit protection; a circulating fan current-overload protection unit, configured to cut off power supply of the device during current-overload of the circulating fan; a phase sequence protector, configured to perform protection after a power supply phase sequence is inversely connected.
Chu teaches a main controller 310 for performing diagnostic tests on the electronics to identify faults and disconnect electronics in paras. [0064] and [0074]. As best understood by the examiner the claimed limitations amount to conventional diagnostic circuitry for monitoring and diagnosing electronic equipment. While each claimed protective circuit is not explicitly taught by the prior art, it would be obvious to one of ordinary skill in the art to incorporate diagnostic equipment with the electronic equipment to perform diagnostic testing of the electronic components in order to ensure correct operation, to protect workers from electrical shock, and prevent damage to any electronic component without providing any new or unexpected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868